Case 2:18-cv-11371-MCA-SCM Document 15 Filed 10/03/18 Page 1 of 4 PageID: 96




   MORGAN, LEWIS & BOCKIUS LLP
   (A Pennsylvania Limited Liability Partnership)
   502 Carnegie Center
   Princeton, NJ 08540
   (609) 919-6600
   (609) 919-6701
   Richard G. Rosenblatt (Attorney ID #031351990)
   richard.rosenblatt@morganlewis.com
   Attorneys for Cotiviti, LLC


       U.S. DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

   ________________________________
                                  :
   BACK & NECK CENTER OF BRICK, :
   LLC and THEODORE KOZIOL, DC, :                CIVIL ACTION
                                  :
                  Plaintiffs,     :              No. 18-11371-MCA-SCM
                                  :
        v.                        :
                                  :
   COTIVITI HEALTHCARE, &         :
   UNITED HEALTHCARE, INC.,       :
   JOHN DOES I-X and ABC ENTITIES :
   I-X,                           :
                                  :
                  Defendants.     :

        DEFENDANT COTIVITI, LLC’S CORPORATE DISCLOSURE
                         STATEMENT

         In accordance with Federal Rule of Civil Procedure 7.1, Defendant

   Cotiviti, LLC, by and through its counsel, Morgan, Lewis & Bockius LLP,

   hereby certifies that Cotiviti, LLC is a wholly-owned subsidiary of Cotiviti

   Domestic Holdings, Inc., which is an indirect wholly-owned subsidiary

   of Verscend Intermediate Holdings Corp. Verscend Intermediate Holdings


                                           1
Case 2:18-cv-11371-MCA-SCM Document 15 Filed 10/03/18 Page 2 of 4 PageID: 97



   Corp. is a portfolio company of Veritas Capital Fund Management, LLC. No

   publicly held company owns 10% or more of Cotiviti, LLC’s stock.

                                       Respectfully submitted,

                                       MORGAN, LEWIS & BOCKIUS LLP

                                       s/ Richard G. Rosenblatt
                                       Richard G. Rosenblatt
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       502 Carnegie Center
                                       Princeton, New Jersey 08540
                                       Phone: (609) 919-6609
                                       Attorneys for Defendant Cotiviti, LLC



   Dated: October 3, 2018




                                        2
Case 2:18-cv-11371-MCA-SCM Document 15 Filed 10/03/18 Page 3 of 4 PageID: 98



            CERTIFICATE PURSUANT TO LOCAL RULE 11.2

      I hereby certify that the matters in controversy are not the subject of any

other action pending in any court or arbitration administrative proceeding.


                                       MORGAN, LEWIS & BOCKIUS LLP

                                       s/ Richard G. Rosenblatt
                                       Richard G. Rosenblatt
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       502 Carnegie Center
                                       Princeton, New Jersey 08540
                                       Phone: (609) 919-6609
                                       Attorneys for Defendant Cotiviti, LLC



Dated: October 3, 2018
Case 2:18-cv-11371-MCA-SCM Document 15 Filed 10/03/18 Page 4 of 4 PageID: 99




                         CERTIFICATE OF SERVICE

      It is hereby certified that on this date a copy of the foregoing document was

electronically filed with the Court and served on all counsel/parties of record via

the Court’s Electronic Case Filing system:

                           Jeffrey B. Randolph, Esquire
                          139 Harristown Road, Suite 205
                               Glen Rock, NJ 07452
                               jrandolph@jrlaw.net
                              Attorneys for Plaintiffs


                                Francis X. Manning
                                 Brian P. Seaman
                      Stradley Ronon Stevens & Young, LLP
                  Liberty View, 457 Haddonfield Road, Suite 100
                               Cherry Hill, NJ 08002
                             fmanning@stradley.com
                              bseaman@stradley.com

                  Attorneys for Defendant UnitedHealthcare, Inc.


                                              /s/ Richard G. Rosenblatt
                                              Richard Rosenblatt
Dated: October 3, 2018
